02/16/2022


                         IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: AF 06-0090



                                                AF 06-0090
    FEB 1 5 2022
  Bowen Greenwood
Clerk of Supreme Court
   State of Montana
                                                                          ORIGINAL
          IN THE MATTER OF THE APPOINTMENT OF
          A MEMBER TO THE COMMISSION ON
                                                                             ORDER
          PRACTICE OF THE SUPREME COURT OF
          THE STATE OF MONTANA




                Rule 2 of the Rules for Lawyer Disciplinary Enforcement provides that
         appointments to the Commission on Practice shall be made by the Supreme Court from a
         list of three licensed and practicing attorneys submitted to the Court who have received the
         highest number of votes in an election by the Area resident members of the State Bar of
         Montana. Rule 2 further provides that this Court shall, by order, designate the time, place,
         and method for the election of members for appointment to the Commission on Practice.
                The term of the current attorney member for Area A expires April 1, 2022. Area A
         is comprised of the Eleventh and Nineteeth Judicial Districts.
                THEREFORE,
                IT IS NOW ORDERED:
                1. An election shall be had in Area A for nomination of three resident bar members
         whose names shall be submitted to this Court, and this Court shall then appoint one of the
         three to membership on the Commission on Practice.
                2. The election in Area A shall be the responsibility of District Judge Robert B.
         Allison.
                 3. The election shall be conducted in the following manner:
                 (a) At the discretion of Judge Allison, the election may be conducted either by
         e-mail or regular mail. Whether by e-mail or regular mail, the ballots shall be in the
         following form:
                                         AREA A

                             Eleventh and Nineteenth Districts

             BALLOT FOR MEMBERS OF COMMISSION ON PRACTICE
                             (Vote for Three)


        1.

        2.

        3.

        The election will close March 21, 2022. Your ballot must be returned so as
        to reach its destination on or before that date. The names of the three
        attorneys receiving the highest number of votes will be sent to the Montana
        Supreme Court, which then will appoint one of them to the Commission.
                                  ********************



        (b) Judge Allison shall prepare and distribute the ballots on or before February 28,
2022.
        (c) Voted ballots must be returned to Judge Allison on or before March 21, 2022.
        (d) The ballots are to be opened and counted by Judge Allison. Judge Allison shall
then certify to this Court the names of the three attorneys in Area A receiving the highest
number of votes on or before March 28, 2022.
        The Clerk is directed to mail a copy of this Order to the Honorable Robert B.
Allison, to each member of the Commission on Practice, and to Shelly Smith, Office
Administrator for the Commission on Practice.
        DATED this 1,C day of February, 2022.

                                                  For the Court,



                                                  B
                                                              4     ief Jus ice

                                              2